The Chancellor.
The facts in this case are principally derived from the defendant’s answer, which as to everything material is strictly responsive to the bill; and the answer is corroborated by the complainant’s proofs, so far as he has attempted to prove any thing stated in the bill. Under the circumstances disclosed, even if the complainant was technically entitled to any relief in the present suit, I think he should have been compelled to pay the defendant’s costs. The decree is also clearly wrong in not requiring Chapin to pay or secure a rateable proportion of the whole purchase money of the lot, which the defendant had paid, or which he should hereafter be compelled to pay, under the new contract. Neither should the defendant be compelled to execute any assignment of the twelve acres until Chapin procures the written consent of the company, or until the whole purchase money and interest was paid.
I am satisfied, however, that no decree whatever should have been made in favor of Chapin in this cause, but on the contrary that the bill should have been dismissed with costs. The new article was not taken for the benefit of or in trust for Chapin as to the twelve acres. But it was taken for the benefit of the defendant for the whole lot, because the complainant had most unconscientiously and inequitably refused to pay his proportion of the purchase money or to join the defendant in obtaining a new article; by which the defendant was compelled to make the best bargain he could with the company, for the whole lot, on his own account solely. The rights of the complainant, if they were not entirely waived and abandoned by him, are therefore under the old contract and not under the new one. If he could have filed a bill for a specific performance of the old contract, so far as related to his interest in the twelve acres, *148his right is not gone by any arrangement the company has made with the defendant; as their agent, at the time the new contract was given, was aware of the complainant’s rights, if he had any, under the old one. He should therefore have filed his bill against the company and the defendant, to enforce his rights under the old contract, instead of attempting to take advantage of the more favorable terms of the new agreement, of which he has no legal or equitable right to claim the benefit. His proportional part of the purchase money under the old contract, for principal and interest due in April, 1828, would have been about $100, which is nearly double what is payable under the new one which he refused to join in obtaining. The visits of the complainant’s attornies to the defendant were evidently mere fishing visits, for the purpose of getting materials for the commencement of a suit in chancery in relation to the land; and nothing transpired at those visits which can give the complainant any equitable claim under the new contract.
The decree of the vice chancellor must therefore be reversed with costs. And the complainant’s bill must be dismissed with costs to the defendant, but without prejudice, however, to the complainant’s rights, if he has any, to file a new bill against the Holland Land Company and the defendant, after he has paid the costs in this suit, to enforce any claim he may think proper to set up to the twelve acres, under the original contract of 1816. The respondent having died since the argument of this cause upon the appeal, the decree of reversal must be entered nunc pro tunc, as of the time when the cause was heard upon the appeal.